Citation Nr: 1236429	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  07-29 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for pes planus of the right foot with valgus deformity of the ankle to include calcaneonavicular coalition of the right foot.

2.  Entitlement to service connection for posterior tendon dysfunction of the right foot.  

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active military service from April 2004 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In February 2006, the RO denied service connection for left ear hearing loss and right foot pes planus with a valgus deformity in the ankle.  The RO granted service connection for right ear hearing loss in January 2008 assigning a 0 percent rating, effective June 14, 2005.  In September 2008, the RO denied service connection for a right knee disability finding that the Veteran had not submitted new and material evidence to reopen the claim.  

In a December 2011 decision, the Board denied service connection for left ear hearing loss, denied an increased initial rating for right ear hearing loss, granted the Veteran's petition to reopen his right knee claim, and remanded that service connection issue as well as entitlement to service connection for pes planus of the right foot with a valgus deformity of the right ankle for further development and consideration.  

In accordance with the holding in Boggs v. Peake, 520 F.3d 1330 (2008) (holding that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered as separate and distinct claims), the right foot issue has been recharacterized as two different right foot disabilities as indicated on the title page to comport with the medical evidence of record.
 
The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 





FINDINGS OF FACT

1.  Pes planus of the right foot was noted on the Veteran's entrance examination report in March 2004.  Pre-existing acquired pes planus of the right foot underwent an increase in severity during service. 

2.  The Veteran's posterior tendon dysfunction of the right foot was incurred in military service. 


CONCLUSIONS OF LAW

1.  The criteria for service-connected aggravation of a pes planus disorder of the right foot have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).  

2.  The criteria for service connection for posterior tendon dysfunction of the right foot have been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In view of the favorable disposition of these two appeals, discussed below, VA has satisfied its duty to notify and assist the Veteran under the VCAA.  Information concerning effective dates and ratings for pes planus and posterior tendon dysfunction of the right foot will be provided by the RO.  If appellant then disagrees with any of those actions, he may appeal those decisions 



The Veteran seeks service connection for pes planus.  On the Veteran's enlistment examination in March 2004 it was noted that he had mild, asymptomatic pes planus.  He denied any foot pain on a March 2004 Medical Prescreen of Medical History Report.  In June 2004, the Veteran started to complain of right ankle pain.  January and February 2005 treatment records note that x-rays showed a mass in the right medial malleolus.

An April 2005 foot and ankle assessment notes the Veteran reported having foot problems prior to his entry into active duty but that he did not have any significant pain or limitation as he was now having prior to the extended time on his feet in military responsibilities.  He stated that he now had pain on a daily basis and was unable to run or stand and had pain in the foot even with walking.  Physical examination revealed a marked planus deformity of the right foot with loss of medial longitudinal arch and medial prominence of the talar head and talar navicular joint.  The assessment was right congenital flatfoot, symptomatic.

The Veteran underwent a Medical Evaluation Board in April 2005 for right foot pain.  It was noted that he had a long history of flatfeet with intermittent symptoms prior to entering service and that physical examination at entry showed mild and asymptomatic pes planus.  The Veteran reported that during basic training he began to experience pain with running and wearing combat boots.  After no improvement with being placed on profile and given orthotic inserts the Veteran was referred to podiatry, which gave an assessment of congenital flatfeet with significant symptoms of the right.  It was noted that the Veteran had significant pain with wearing combat boots and with running, jumping, marching, and standing for extended periods of time.  He further reported pain with movement such as side straddle hop or any lateral motion of the ankle.  The diagnosis was congenital pes planus, symptomatic, that existed prior to service.  It was recommended that given the Veteran's restrictions he be referred to the physical examination board for determination of retention.

A May 2005 Physical Evaluation Board noted that the Veteran had a lifelong history of painful flat feet with a brief asymptomatic interlude in March 2004, during which time the Veteran enlisted.  His feet were documented as showing pes planus on enlistment and the Veteran reported foot pain during basic training.  His feet had been symptomatic since then.  Imaging documented pes planus and examination showed typical pronation of the feet.  The Veteran's painful feet and profile prevented effective duty as an infantryman.  It was found that this was a pre-existing condition following its natural course without permanent service aggravation.

Private medical records from Dr. E.W.M. include records dated from December 2005 to June 2006 indicating that the Veteran complained of left foot pain in December 2005 and bilateral foot pain in June 2006. 

After service, the Veteran's wife submitted a sworn statement in April 2006 noting that the Veteran's right ankle and foot disability was not like it was prior to service.  She recalled that the Veteran was on a basketball team and ran at the gym everyday and worked a job without any problems before enlisting in the Army.  When he completed basic training his wife indicated that she personally witnessed as his ankle was injured every day as he ran.  His ankle would get bigger and bigger to the point that he could not stand or put any pressure on it.  Now that he was out of the Army he still had to wrap his ankle because of the consistent pain and swelling.

The Veteran's father also submitted a sworn statement in April 2006 that prior to the military the Veteran regularly worked out and was able to play basketball and jog with virtually no problems.  The Veteran's father recalled that before the Veteran completed basic training the Veteran notified him that he was starting to have problems with his ankle and was placed on a permanent "no run" profile.  The Veteran's father stated that the Veteran did not have this type of problem with the ankle prior to his entry into the Army.  At present he could not stand for long periods of time and had recently given up his job due to his ankle swelling and hurting to the point that he could not stand or put pressure on it.

VA podiatry consults in October 2008, November 2008, and May 2011 note the Veteran reported that he twisted his right ankle by rolling it a couple of times in the military.  In May 2011, he reported that the injury was diagnosed as a hairline fracture of the ankle.  He stated that he had flatfeet going into the military but did not have problems with it in the past.  Since his military service he had been having pain and his right ankle had been swollen.  

A February 2009 statement from the Veteran's private podiatrist, D.B., D.P.M., notes that the Veteran's condition was not adequately described as pes planus but rather severe posterior tibial tendon dysfunction of the right foot with an acquired flatfoot condition.  Dr. B. determined that the asymmetry between the biomechanics of the two feet easily distinguished a harmless pes planus from the painful condition known as posterior tibial tendon dysfunction and that it was very possible, even likely, that the increased physical demand on someone with pes planus could lead to an acute and then later chronic form of posterior tibial tendon dysfunction.  Dr. B. commented that this was not a naturally progressive form of pes planus but a pathological condition that was treatable.

A VA examination was conducted in February 2012.  The examiner noted that the Veteran had a congenital bilateral pes planus which was subject to a superimposed injury in service.  He stated that the Veteran's calcaneonavicular coalition of the right foot, which is often associated with pes planus, underwent a permanent increase in severity in service.  He also noted that the Veteran's posterior tendon dysfunction of the right foot was an acquired and not congenital condition, and at least as likely as not caused by the in-service injuries described by the Veteran.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a). 

The United States Court of Appeals, Federal Circuit, has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and convincing evidence demonstrates no permanent increase in disability during service, the presumption of aggravation in not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The United States Court of Appeals, Federal Circuit, has also stated that if a pre-existing disorder is noted upon entry into service, the veteran cannot bring a claim of service connection for that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Instead, the claim is for service-connected aggravation of that disorder.  Id.  Claims for service-connected aggravation of a pre-existing disorder are governed by 38 U.S.C.A. § 1153 and the burden falls on the veteran to establish aggravation.  Id., see also Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

Here, pes planus was noted at the time the Veteran was examined for entry onto active duty.  Thus, as the presumption of soundness does not apply, the evidence must establish that aggravation of the Veteran's pes planus of the right foot occurred during service.  As stated above, 38 U.S.C.A. § 1153 contains a presumption of aggravation when it is shown that a pre-existing disorder underwent an increase in disability during service. 

Congenital or developmental defects are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  A precedent opinion of the VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990), held, in essence, that a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but could be granted service connection if manifestations of the disease in service constitute aggravation of the condition.  Moreover, congenital or developmental defects, as opposed to diseases, cannot be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service-connected.  Id.  



There are contrary medical opinions regarding whether the Veteran's pes planus disorder is a congenital or an acquired condition.  The private podiatrist, Dr. B. found that pes planus disorder was an acquired condition, the February 2012 VA examiner found that it was congenital.  Both opinions of record are predicated on an accurate medical history and supported by a complete rationale which included citation to specific evidence in the record.  There is no basis to conclude that either of them has more probative value than the other.  Accordingly, the Board will accord the Veteran the benefit of the doubt and find that the pes planus disorder is an acquired condition.  

Regarding whether the pre-existing acquired pes planus disorder was aggravated in service, notably, on entrance examination, the Veteran's pes planus was not considered disqualifying.  It was described as mild and symptomatic.  In service, the Veteran complained of daily right foot pain.  In addition, an April 2005 physical examination revealed a marked planus deformity of the right foot with loss of medial longitudinal arch and medial prominence of the talar head and talar navicular joint.  Finally, the February 2012 VA examiner found that the Veteran's calcaneonavicular coalition of the right foot, which is often associated with pes planus, underwent a permanent increase in severity in service.  There is no clear and unmistakable evidence of record to rebut the presumption of aggravation.  Therefore, service connection for the pes planus disorder of the right foot, based upon aggravation in service, is warranted.  

Both Dr. B. and the February 2012 VA examiner also essentially noted that the Veteran's posterior tendon dysfunction of the right foot was an acquired, not congenital, condition, and at least as likely as not caused by the in-service injuries described by the Veteran.  

As the Veteran's current acquired posterior tendon dysfunction of the right foot has been attributed to in-service injuries by two physicians, all three elements of the Shedden/Caluza test are met, and therefore, service connection for posterior 


tendon dysfunction of the right foot is also warranted.  


ORDER

Service connection for pes planus of the right foot with valgus deformity of the ankle to include calcaneonavicular coalition of the right foot, based upon aggravation in service, is granted. 

Service connection for posterior tendon dysfunction of the right foot is granted.


REMAND

In this case, the Veteran was treated during service for incision and drainage of a right knee abscess.  He is already in receipt of service connection for service connection for the residuals of the incision and drainage rated not noncompensably disabling.  There were no complaints, findings, treatment, or diagnosis of any other right knee condition or injury during service. 

The Veteran was afforded a VA examination in December 2005.  He complained of pain on kneeling on the right knee due to a cyst.  A right knee X-ray was normal.  The only diagnosis was residuals of incisions and abscesses of right knee and buttock; negative clinical examination.  

A letter dated in May 2008 from James Rohrer, D.O., is of record.  He stated that the Veteran presented to his office in April 2009.  He had prepatellar bursitis of his right knee.  Right knee magnetic resonance imaging (MRI) was normal, but the Veteran had enough fluid in the bursa that it may need to be aspirated in the future.  

On January 2012 VA examination, the examiner noted that the Veteran had right knee arthralgia.  The examination and right knee X-rays were normal.  The examiner reviewed the Veteran's claims files.  The examiner noted that May 2008 statement from Dr. Rohrer that the Veteran had prepatellar bursitis of the right knee.  However, he also noted that an MRI of the knee was normal.  As the examiner found no objective findings on examination, he stated that any opinion regarding a right knee disability was moot.  

While the Board appreciates that the January 2012 VA examiner apparently did not get to the question of the etiology of this disorder because he did not find any current evidence of a right knee disability, it is also apparent that he did not consider the fact that Dr. Rohrer previously diagnosed prepatellar bursitis of the right knee.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  Therefore, since current evidence of disability was demonstrated by a diagnosis of prepatellar bursitis of the right knee during the pendency of the claim, the Board finds that it has no alternative but to remand this issue so that an examiner may address the issue of whether the prepatellar bursitis of the right knee is related to the Veteran's period of active service. 

On remand, the Veteran's complete treatment records from James Rohrer, D.O., should be obtained, to include copies of the treatment notes dated March 25 and April 9, 2008.  Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any additional VA treatment records related to the Veteran's right knee, dated since May 2011. 

2.  Arrangements should be made to obtain the Veteran's complete treatment records from James Rohrer, D.O., to include copies of the treatment notes dated March 25, 2008 and April 9, 2008 and the April 2008 MRI results.  

3.  Thereafter, if still available, return the claims file to the January 2012 VA compensation examiner so that he may provide supplemental opinion.  If, for whatever reason, this examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from a different examiner.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the examiner's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided with review of the c-file.  

The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's prepatellar bursitis of the right knee diagnosed in April 2008, and/or any other right knee disorder, had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the complaints of right knee pain during service in September 2004.

A complete rationale must be provided for all opinions and conclusions reached. 

4.  Read the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered, return the case to the examiner for completion of the inquiry. 

5.  Finally, readjudicate the remaining claim on appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


